UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6160



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN RODELL JOHNSON,

                                              Defendant - Appellant.



                              No. 99-6165



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN RODELL JOHNSON,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-319-A, CA-99-1-AM)


Submitted:   April 15, 1999                 Decided:   April 21, 1999
Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Rodell Johnson, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Kevin Rodell Johnson appeals

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998) and denying his motion to alter or amend the judg-

ment.     We have reviewed the record and the district court’s memo-

randum opinion and orders and find no reversible error. According-

ly, we deny certificates of appealability and dismiss the appeals

on the reasoning of the district court.        See United States v.

Johnson, Nos. CR-95-319-A; CA-99-1-AM (E.D. Va. Jan. 6 & Jan. 26,

1999).*    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order denying the § 2255
motion is marked as “filed” on January 5, 1999, the district
court’s records show that it was entered on the docket sheet on
January 6, 1999.    Pursuant to Rule 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was entered
on the docket sheet that we take as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                   3